UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4853


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AUNDRA LOGAN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00020-D-1)


Submitted:   March 23, 2010              Decided:   September 10, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Richard A. McCoppin, MCCOPPIN & ASSOCIATES ATTORNEYS AT LAW,
P.A., Cary, North Carolina, for Appellant.        George E. B.
Holding, United States Attorney, Anne M. Hayes, Jennifer P. May-
Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aundra Logan pled guilty without a plea agreement to

escape from custody, in violation of 18 U.S.C. § 751(a) (2006).

The district court determined that Logan was a career offender

under the Sentencing Guidelines, see U.S. Sentencing Guidelines

Manual     § 4B1.1          (2007),      and   sentenced         him     to     36       months’

imprisonment.           Logan       appeals    his    sentence,         arguing       that   it

should    be    vacated       and    the   case     remanded      for    resentencing         in

light    of    the    Supreme       Court’s    decision      in    Chambers         v.    United

States, 129 S. Ct. 687 (2009).                     The Government does not oppose

Logan’s request.

               We    grant    Logan’s      request     for     remand      to      allow     the

district       court    to     reconsider       Logan’s      sentence         in     light    of

Chambers.       Logan’s appellate brief indicates that he raises no

issues on appeal other than a challenge to his designation as a

career offender.             Therefore, we affirm his conviction, vacate

the   sentence        imposed       by   the   district      court,      and       remand    for

resentencing.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the       court    and    argument       would   not    aid     the      decisional

process.

                                                                        AFFIRMED IN PART,
                                                                         VACATED IN PART,
                                                                             AND REMANDED



                                               2